Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 12/13/2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/13/2021.  In particular, claims 1 and 2 introduce formalty issues, and claims 7 and 8 have been amended to be a method.  Thus, the following action is properly made final.

Claim Objections
Claims 1 and 2 are objected to because the phrase “carboxy-modified conjugated diene polymer contained in the carboxy-modified conjugated diene polymer” lacks the term “latex” at the end of it to properly refer back to the carboxy-modified conjugated diene polymer latex.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0376322) in view of Chen (US 2012/0021155)
With respect to claims 1, 3, 5, and 6, Nakamura discloses a carboxy-modified synthetic isoprene polymer latex composition (abstract) which preferably comprises zinc oxide (paragraph 0100).  

Chen discloses vulcanized elastomeric compositions and teaches that diisopropyl xanthogen polysulfide or dibutyl xanthogen disulfide is a preferred accelerator because when used with zinc oxide it is consumed completely and virtually does not leave behind residue (paragraph 0016).
Given that Nakamura discloses a vulcanized rubber composition comprising zinc oxide and accelerator and further given that Chen teaches that preferred accelerators include diisopropyl xanthogen polysulfide or dibutyl xanthogen disulfide in order to minimize residues, it would have been obvious to one of ordinary skill in the art to utilize a xanthogen compound as an accelerator in the composition of Nakamura.
With respect to claim 2, Nakamura discloses that the preferred amount of carboxyl group is 0.5-20 parts by weight of a monomer comprising a carboxyl group per 100 parts by weight of synthetic isoprene polymer (paragraph 0066).  Exemplified carboxyl-modified synthetic isoprene polymer includes 5 and 10 parts by weight of methacrylic acid (paragraph 0190).  Based on molecular weight of isoprene monomer of 68 g/mol and molecular weight of methacrylic acid of 86 g/mol, the molar amount of isoprene is 1.47 and the molar amount of methacrylic acid is 0.058 or 0.12.  Therefore, the modification rate is calculated to be (0.058/1.528 x 100) 3.6% or (0.12/1.59 x 100) 7.5%.
With respect to claim 7, Nakamura discloses that a glove comprising a film is formed by dip molding (paragraph 0018).
With respect to claim 8, Nakamura discloses that a film is obtained by applying to a glass board (substrate) (paragraph 0053) which reads on claimed step of forming a layer on the surface of a substrate.
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Chen is related to polychloroprene-based elastomeric articles and therefore cannot be combined with Nakamura which requires a carboxy-modified conjugated diene polymer and (B) that the claimed combination of carboxy-modified conjugated diene polymer and xanthogen compound provides unexpected results concerning tensile strength.
	With respect to argument (A), while Chen’s examples are limited to chloroprene rubbers, case law holds “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Furthermore, the portion relied upon in Chen (paragraph 0016) is a more general teaching of xanthates and xanthogens which is not limited to chloroprene rubbers.
With respect to argument (B), the data has been fully considered, however, the data is insufficient to establish unexpected results because the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the inventive data only includes carboxy-modified synthetic polyisoprene used with 2 phr zinc xanthate, neither of which is representative of claimed “carboxy-modified polymer latex” and “xanthogen compound,” respectively.  Also, only 2 phr of zinc xanthate is added to the inventive examples which is not representative of claimed 0.01-10 phr.  Lastly, comparative example 3 which utilized dithiocarbamate vulcanization accelerator rather than zinc xanthate exhibits the same or better tensile strength of the dip-molded product.  	

	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn